NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                JAN 21 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MILTON N. HAYES,                                 No. 12-17630

              Petitioner - Appellant,            D.C. No. 5:11-cv-00161-EJD

  v.
                                                 MEMORANDUM*
ANTHONY HEDGPETH, Warden and
SALINAS VALLEY STATE PRISON,

              Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                           Submitted January 12, 2015**
                             San Francisco California

Before: WALLACE, M. SMITH, and FRIEDLAND, Circuit Judges.

       Petitioner Hayes appeals from the district court judgment denying his

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Hayes challenges

his California conviction for first-degree murder, arguing that his pre-arrest

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
statements to police should have been suppressed under Miranda v. Arizona, 384

U.S. 436 (1966). We have jurisdiction pursuant to 28 U.S.C. § 2253, and,

reviewing the district court’s decision de novo, we affirm.

      We must deny Hayes’s petition unless the decision of the California Court of

Appeal “(1) . . . was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States; or (2) . . . was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

      The decision of the California Court of Appeal was not contrary to any

principle of law clearly established by Supreme Court precedent, nor did it involve

an unreasonable application of any such principle. Because some of the facts in this

case weigh in favor of a finding that Hayes was in custody when he was

interrogated while other facts weigh against such a finding, fairminded jurists

could disagree over whether Hayes was in custody. Yarborough v. Alvarado, 541

U.S. 652, 664–65 (2004). Thus, the California Court of Appeal’s decision was not

unreasonable. Harrington v. Richter, 131 S. Ct. 770, 786–87 (2011). Nor was the

California Court of Appeal’s decision based on an unreasonable determination of

the facts. Wood v. Allen, 558 U.S. 290, 301 (2010).

      AFFIRMED.


                                           2